IN THE SUPREME COURT OF THE STATE OF DELAWARE

  NOBLE DRILLING HOLDING, L.L.C.,              §
                                               §
          Defendant Below-                     §   No. 208, 2017
          Appellant,                           §
                                               §
          v.                                   §   Court Below: Superior Court
                                               §   of the State of Delaware
  DAVID CARNES,                                §
                                               §   C.A. No. N15C-11-182
          Plaintiff Below-                     §
          Appellee.                            §

                             Submitted: June 13, 2017
                              Decided: June 19, 2017

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.

                                      ORDER

        This 19th day of June 2017, upon consideration of the notice of interlocutory

appeal and the supplemental notice of interlocutory appeal, it appears to the Court

that:

        (1)    The defendant-appellant, Noble Drilling Holding, LLC (“Noble

Drilling”), is a Delaware corporation. Noble Drilling has petitioned this Court under

Supreme Court Rule 42 to accept an interlocutory appeal from a memorandum

opinion of the Superior Court dated April 27, 2017 (“the Memorandum Opinion”).

The Memorandum Opinion denied Noble Drilling’s motion to dismiss or motion for

judgment on the pleadings, finding that the complaint alleged sufficient facts to

invoke the Superior Court’s maritime jurisdiction under traditional admiralty
principles and, alternatively, that whether the court had jurisdiction under the

Admiralty Extension Act required resolution of factual issues that were

inappropriate on a motion to dismiss or motion for judgment on the pleadings.

      (2)    Noble Drilling filed an application for certification to take an

interlocutory appeal of the Memorandum Opinion in the Superior Court on May 8,

2017. The plaintiff-appellee, David Carnes, filed his response in opposition on May

18, 2017.

      (3)    The Superior Court denied the certification application on June 6, 2017.

In denying certification, the Superior Court noted that the Memorandum Opinion

did not, as Noble Drilling argued, sustain the trial court’s controverted jurisdiction,

but instead had rejected Noble Drilling’s argument that the complaint failed to state

a claim.    Even if the Memorandum Opinion had sustained the trial court’s

controverted jurisdiction, the Superior Court held that certification was not

warranted because the case is not exceptional, and the potential benefits of

interlocutory review do not outweigh the inefficiency, disruption, and probable costs

caused by an interlocutory appeal.

      (4)    We agree that interlocutory review is not warranted in this case.

Applications for interlocutory review are addressed to the sound discretion of this

Court. In the exercise of its discretion, this Court has concluded that the application




                                          2
for interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeal is REFUSED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                             Justice




                                        3